

116 HR 5977 IH: National Evaluation of Aviation and Aerospace Solutions to Climate Change Act of 2020
U.S. House of Representatives
2020-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5977IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2020Mr. Larsen of Washington (for himself, Ms. Schrier, and Ms. Davids of Kansas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study on climate change mitigation efforts with respect to the civil aviation and aerospace industries, and for other purposes.1.Short titleThis Act may be cited as the National Evaluation of Aviation and Aerospace Solutions to Climate Change Act of 2020.2.Study on certain climate change mitigation efforts(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this Act as the National Academies) to conduct a study on climate change mitigation efforts with respect to the civil aviation and aerospace industries.(b)Study contentsIn conducting the study under subsection (a), the National Academies shall—(1)identify climate change mitigation efforts, including efforts relating to emerging technologies, in the civil aviation and aerospace industries;(2)develop and apply an appropriate indicator for assessing the effectiveness of such efforts;(3)identify gaps in such efforts;(4)identify barriers preventing expansion of such efforts; and(5)develop recommendations with respect to such efforts.(c)Reports(1)Findings of studyNot later than 1 year after the date on which the Secretary enters into an agreement for a study pursuant to subsection (a), the Secretary shall submit to the appropriate congressional committees the findings of the study.(2)AssessmentNot later than 180 days after the date on which the Secretary submits the findings pursuant to paragraph (1), the Secretary, acting through the Administrator of the Federal Aviation Administration, shall submit to the appropriate congressional committees a report that contains an assessment of the findings.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $1,500,000.(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and other congressional committees determined appropriate by the Secretary.(2)Climate change mitigation effortsThe term climate change mitigation efforts means efforts, including the use of technologies, materials, processes, or practices, that contribute to the reduction of greenhouse gas emissions.